Title: To Alexander Hamilton from Philip Schuyler, 5 April 1802
From: Schuyler, Philip
To: Hamilton, Alexander


[Albany] Monday 5th April 1802
My Dear Sir

Your favor which I received on Saturday last, has relieved us from great anxiety, and another from Angelica has quite set our minds at ease as to My Dear Eliza, we hope to hear that all will be well when she is disburthened.
The Regents have come into all the measures which I mentioned to you, in a former letter, relative to the lands to the northward. The deed will be recorded in the Secretary of states office, and the treasurer of the regents will furnish the trustees of each College with An Acct of the Arrears of rent and of the unexpired terms of the leases. The Trustees will require a proper Agent here. I cannot take that Charge, but any Assistance In the line of Information, or direction I shall confer with great pleasure.
I fear we shall not be able to visit you In the early part of the Season, as I must attend to the concerns of the western Canal Company, and Actively too, that no blame may be incurred, after the Aid which the legislature have recently Afforded.
Mrs. Schuyler has been indisposed for a few days but is perfectly recovered. I am perfectly in good health, And in good Spirits except as to the affairs of the nation. I think the cloudes darken daily, and Apprehend some serious, perhaps disagreable results.
Accept and let my Dear Eliza & the Children participate with You in our love and best wishes
Adieu My Dear Sir   I am Every most Affectionately   Yours

Ph: Schuyler
Gen Hamilton
